Title: To Thomas Jefferson from Thomas Cooper, 18 June 1823
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
Columbia
June 18. 1823.
Foreseeing an approaching storm, I wrote to you, on the chance of being able to find shelter against its effects; but I have expressed myself in my letter to you not so clearly as I ought. I am fully of your opinion, that those who govern your University neither can or ought to give countenance to any rival establishment public or private in its neighbourhood. My views were these: It is probable the extended combination among the Clergy here may effect the object of displasing me. There is not likely to be any choice of Professors at Charlottesville for a year or two. If I can go as a private tutor in that neighbourhood during that period, it is (to me) probable, that my conduct and my capacity for the office I seek, being under the immediate inspection of the visitors or some of them, would operate in my favour against the common prejudices that oppose an obstacle to my future appointment as a Professor there. I conceive I run no hazard of losing character where I can be observed and judged of. Such was my train of thought on the Subject.Since I wrote to you, I have gotten up an attack on the calvinistic clergy, which has been felt by them throughout the State: they will sink under it, and be paralysed. The attempt I apprehended, may be made, but I am persuaded it will be, telum imbelle sine ictuThe favourable opinion of The Masters, even of the calvinistic part if them, is unchanged; on their part, I have nothing to dread; and they constitute in fact the only practical and efficient tribunal authorised to act. Last week in making a new arrangement of the Professorships, they gave me in fact carte blanche as to my choice, & requested me to give a course of lectures on political Economy. So that my standing here, is higher then ever it was, among the persons best qualified to judge: nor was the college at any previous time, so quiet, so orderly, or so entirely satisfied; it has increased and as I am informed, will receive next winter a greater accession of Students than at any former period.I shall by and by collect & publish in a pamphlet my essays on the influence of the Clergy, not however as yet openly published  as mine. I think they would have a good effect in your State. Our printer here, was dreadfully averse to them at first, and the more so as 5 or 6 subscribers withdrew: but a clear gain of 81  about 3 months, has convinced him practically that the public  with us. The inveterate opposer of my pretensions here, the calvinist evangelical pastor of the Presbyterian church, will be compelled to resign, his defeat is compleat. Another Parson of the same description who published a pamphlet against me charging me with Atheism &c &c, a Mr Eleazer Harris of York district, has lost all his congregation; has set up as schoolmaster, and advertises  that he will send his pupils to the South Carolina College; notwithstanding his pamphlet was expressly written to prevent any students from coming there. I see the dawn of better times at home: & I hope abroad. May you live to witness the practical triumph of your own principles.Thomas Cooper